PER CURIAM.
The appellant in this interlocutory appeal seeks reversal of the chancellor’s order which increased his child support obligation to his divorced wife, the appellee. The appellant’s grounds are that the chancellor abused his discretion by denying his motion for continuance. We cannot agree; after a close review of the record, we must conclude that no abuse of discretion has been shown and the court’s refusal to continue the hearing was not improper. Maistrosky v. Harvey, Fla.App.1961, 133 So.2d 103; State v. Florida State Turnpike Authority, Fla. 1961, 134 So.2d 12.
Affirmed.